Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on May 21st, 2020.  Claims 1 to 19 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (WO 2017070911 A1), hereinafter known as Yu.
In regards to claim 1, Yu discloses an unmanned aerial vehicle (UAV) comprising
a casing including (Yu, figure 1, reference number 21, "Shell")
a first end portion and (Yu, figure 1, reference number 212, "2nd cover body")
a second end portion away from the first end portion, an accommodation chamber being formed at the second end portion; (Yu, figure 1, reference number 211, "1st cover body")
a support plate arranged in the casing, the accommodation chamber being recessed relative to the support plate; (Yu, figure 1, reference number 2112, "2nd mounting area")
a circuit board assembly housed in the casing and including (Yu, figure 1, reference number 22, "The main control board")
a circuit board connected to the support plate; and (Yu, figure 1, reference number 22, "The main control board")
an inertial measurement assembly provided at the circuit board and accommodated in the accommodation chamber; and (Yu, figure 1, reference number 24, "Inertial measurement unit")
a load provided at the first end portion of the casing. (Yu, figure 1, reference number 23, "The power management unit")

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 to 4, 8 to 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Qi et al. (WO 2017201713 A1), hereinafter known as Qi.
Regarding claim 2, Yu does not teach that the UAV includes the inertial measurement assembly discussed in claim 2 but Qi teaches an inertial measurement assembly that includes
a mounting bracket, (Qi, figure 8, reference number 1000, "mounting frame")
an inertial measurement unit, and (Qi, figure 8, reference number 3000, "motion sensor")
a shock absorption mechanism connecting the mounting bracket and the inertial measurement unit. (Qi, figure 8, reference number 2110, "damping ball")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu with the IMU assembly of Qi, because including a shock absorption mechanism improves the accuracy of the IMU (Qi, “Therefore, the vibration reduction of the mounting frame 1000 is realized, thereby achieving vibration damping of the motion sensor 3000, which helps to improve the accuracy of the measurement of the motion sensor 3000.”).
Regarding claim 3, Yu does not teach that the mount bracket includes the features of claim 3 but Qi teaches the following:
a main body that fits with the shock absorption mechanism; and (Qi, figure 9, reference number 1000, "mounting frame"; Qi, figure 9, reference number 2000, "damper mechanism".)
a mounting portion provided at an edge of the main body and configured to mount the inertial measurement assembly to the circuit board. (Qi, figure 9, reference number 1000, "mounting frame"; Qi, figure 9, reference number 7000, "control circuit board")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu with the mounting bracket of Qi, because including a shock absorption mechanism improves the accuracy of the IMU (Qi, “Therefore, the vibration reduction of the mounting frame 1000 is realized, thereby achieving vibration damping of the motion sensor 3000, which helps to improve the accuracy of the measurement of the motion sensor 3000.”).
Regarding claim 4, Yu does not teach the specific limitation introduced in claim 4 but Qi teaches that the mounting portion is fixed to the circuit board by fastening, snapping, or bonding. (Qi, figure 8, reference number 6020, "second mounting hole"; Qi, figure 9, reference number 2000, "damper mechanism"; Qi, figure 9, reference number 7000, "control circuit board"; Qi, "Alternatively, the lower neck portion 2114 is bored in the second mounting hole 6020, and the lower neck portion 2114 is bonded to the second mounting hole 6020."; and Qi, "On the basis of any of the above embodiments 5 to 10, the damper mechanism 2000 may further include a weight member 22002200 detachably coupled to the damper ball 2110. The weight member 2200 is also detachably coupled to the mounting bracket 1000 to increase the inertia of the mounting bracket 1000. The detachable connection can be an interference fit, a bond, a snap, a screw, or the like.")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu with the mounting portion of Qi, because the fastening methods listed above may improve the connection between the components (Qi, “In view of the above-mentioned deficiencies in the prior art, the mounting device for the motion sensor and the unmanned aerial vehicle provided by the present invention can solve the problem that the motion sensor in the prior art is easily separated from the vibration-damping foam which acts as a vibration damping, and contributes to Improve the connection reliability of the motion sensor and the vibration damping mechanism.”).
Regarding claim 8, Yu does not teach the additional limitations for the mounting portion introduced in claim 8 but Qi teaches wherein the mounting portion protrudes from the main body toward the circuit board, and a non-zero distance exists between the main body and the circuit board. (Qi, figure 9, reference number 1000, "mounting frame"; and Qi, figure 9, reference number 7000, "control circuit board")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu with the mounting portion of Qi, because the protrusion and non-zero distance, or any additional gap or spacing, may act to improve the damping effect or protect the IMU (Qi, “In this embodiment, the motion sensor 3000 is pressed against the mounting frame 1000 through the cover plate 5000, so that the installation of the motion sensor 3000 and the mounting frame 1000 is firm and reliable, and the vibration damping effect on the motion sensor 3000 is further improved; A spacer is disposed between the office and the motion sensor 3000 to fill the gap between the cover plate 5000 and the motion sensor 3000, thereby protecting the motion sensor 3000. With the mounting surface of the cover plate 5000, the vibration damping effect on the motion sensor 3000 can be further improved.”).
Regarding claim 9, Yu does not teach the additional limitations related to the IMU introduced in claim 9 but Qi teaches that the inertial measurement unit includes a protective casing and an inertial measurement module disposed in the protective casing.  (Qi, figure 8, reference number 1000, "mounting frame"; Qi, figure 8, reference number 3000, "motion sensor"; and Qi, figure 8, reference number 5000, "cover")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu with the IMU of Qi, because a protective casing would shield the IMU from potential interference (Qi, “In this embodiment, the motion sensor 3000 is pressed against the mounting frame 1000 through the cover plate 5000, so that the installation of the motion sensor 3000 and the mounting frame 1000 is firm and reliable, and the vibration damping effect on the motion sensor 3000 is further improved; A spacer is disposed between the office and the motion sensor 3000 to fill the gap between the cover plate 5000 and the motion sensor 3000, thereby protecting the motion sensor 3000. With the mounting surface of the cover plate 5000, the vibration damping effect on the motion sensor 3000 can be further improved.”).
Regarding claim 10, Yu does not teach the additional limitations related to the shock absorption method of claim 10 but Qi teaches wherein the shock absorption mechanism includes an elastic member disposed at an edge of the protective casing. (Qi, figure 1, reference number 2100, "elastic member")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu with the shock absorption mechanism of Qi, because this shock absorption mechanism improves the accuracy of the IMU, along with the protective casing shielding the IMU from potential interference (Qi, “Therefore, the vibration reduction of the mounting frame 1000 is realized, thereby achieving vibration damping of the motion sensor 3000, which helps to improve the accuracy of the measurement of the motion sensor 3000.”).
Regarding claim 11, Yu does not teach the additional limitations about the elastic member described in claim 11 but Qi teaches wherein the elastic member includes at least one of a shock absorption ball, a spring, a spring leaf, or a shock absorption gasket. (Qi, figure 1, reference number 2100, "elastic member"; Qi, figure 3, reference number 2110, "damping ball"; Qi, figure 3, reference number 2113, "damping body"; and Qi, "Further, the elastic member 2100 may be a damper ball, a spring, a vibration damping pad, or the like, on the basis of any one of the first embodiment to the third embodiment.")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu with the mounting bracket of Qi, because this shock absorption mechanism improves the accuracy of the IMU (Qi, “Therefore, the vibration reduction of the mounting frame 1000 is realized, thereby achieving vibration damping of the motion sensor 3000, which helps to improve the accuracy of the measurement of the motion sensor 3000.”).
Regarding claim 12, Yu does not teach the additional limitations related to the elastic member as described in claim 12 but Qi teaches wherein the elastic member includes a shock absorption ball including
an upper end portion, (Qi, figure 3, reference number 2111, "upper end")
a shock absorption body, and (Qi, figure 3, reference number 2113, "damping body")
an upper neck portion connecting the upper end portion and the shock absorption body, (Qi, figure 3, reference number 2112, "upper neck")
the upper end portion and the upper neck portion being configured to connect to the protective casing, and the shock absorption body being configured to abut against the protective casing to absorb shock of the protective casing.  (Qi, "The specific structure of the damper ball 2110 can be designed according to different needs. For example, in the illustrated embodiment, the damper ball 2110 can include an upper end portion 2111, an upper neck portion 2112, and a damper body 2113. The upper neck portion 2112 is connected between the upper end portion 2111 and the damper body 2113. The upper neck portion 2112 and the upper end portion 2111 are for connection with the mounting bracket 1000. The vibration damping body 2113 is in contact with the mounting frame 1000. The vibration damping body 2113 is for damping the mounting frame 1000.")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu with the elastic member of Qi, because this shock absorption mechanism improves the accuracy of the IMU (Qi, “Therefore, the vibration reduction of the mounting frame 1000 is realized, thereby achieving vibration damping of the motion sensor 3000, which helps to improve the accuracy of the measurement of the motion sensor 3000.”).
Regarding claim 13, Yu does not teach the additional limitations introduced in claim 13 but Qi teaches the following:
the protective casing includes a mounting hole that fits with the upper neck portion; and (Qi, figure 8, reference number 6010, "first mounting hole")
an axial height of the upper neck portion is smaller than a depth of the mounting hole. (Qi, "Preferably, the axial height of the upper neck portion 2112 is smaller than the depth of the first mounting hole 6010 such that the vibration damping body 2113 abuts the mounting frame 1000.")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu with the mounting holes of Qi, because the combination may help prevent the damper mechanism from becoming detached and therefore increases the reliability and life of the device.
Regarding claim 14, Yu does not teach the shock absorption ball as introduced in claim 14 but Qi teaches wherein the shock absorption ball further includes
a lower end portion and (Qi, figure 3, reference number 2115, "lower end")
a lower neck portion connecting the lower end portion and the shock absorption body, (Qi, figure 3, reference number 2114, "lower neck")
the lower neck portion and the lower end portion being configured to connect with the mounting bracket, and the shock absorption body being further configured to abut against the mounting bracket. (Qi, "On the basis of any of the above embodiments 5 to 9, the damper ball 2110 may further include a lower neck portion 2114 and a lower end portion 2115. The lower neck portion 2114 is connected to the damper body 2113, and the lower neck portion 2114 is used. Cooperating with a second mounting hole 6020 on the aircraft fuselage 4000, the lower end portion 2115 is for The damper ball 2110 is mounted on the aircraft fuselage 4000 to clamp the damper body 2113 between the aircraft fuselage 4000 and the mounting frame 1000.")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu with the mounting bracket of Qi, because the abutment as claimed may allow for the damping effect to become adjustable (Qi, “The installation device and the unmanned aerial vehicle of the motion sensor provided by the invention can avoid the contradiction between the vibration damping effect and the connection reliability by reducing the cross-sectional area of the foam in the prior art installation form, that is, installing through the mounting bracket a motion sensor, and a plurality of elastic members of the damper mechanism disposed at a distance are abutted against the mounting frame, so that the elastic member of the damper mechanism closely abuts the mounting frame, and if the vibration damping effect needs to be adjusted, It is only necessary to adjust some or all of the damper mechanisms separately, so that the damper mechanism can adjust the vibration damping effect relatively easily, and does not affect the connection stability and reliability with the mounting bracket.”).
Regarding claim 15, Yu does not teach the additional limitations introduced in claim 15 but Qi teaches wherein
the mounting bracket includes a mounting hole that fits with the lower neck portion; and (Qi, figure 8, reference number 6020, "second mounting hole")
an axial height of the lower neck portion is smaller than a depth of the second mounting hole. (Qi, "Preferably, the axial height of the lower neck 2114 is less than the depth of the second mounting hole 6020 such that the damping body 2113 abuts the aircraft fuselage 4000.")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu with the mounting bracket, hole, and elastic members of Qi, because the combination of these components may reduce the vibration (Qi, “Preferably, the axial height of the lower neck 2114 is less than the depth of the second mounting hole 6020 such that the damping body 2113 abuts the aircraft fuselage 4000. Specifically, since the axial height of the upper neck portion 2112 is smaller than the depth of the second mounting hole 6020, the lower neck portion 2114 and the second mounting hole 6020 form a second matching gap, and the damping body 2113 faces away from the end clamp of the mounting frame 1000. Holding the second fitting clearance toward the side of the damping body 2113, that is, the damping body 2113 can be pressed into the second mounting hole 6020 toward the tail end of the lower neck 2114, reducing the damping mechanism 2000 and the aircraft body 4000 The matching clearance between the parts reduces the pressure of the arrangement space of the whole machine, and the second matching clearance is filled by the vibration damping body 2113, which can effectively reduce the shaking between the vibration damping mechanism 2000 and the aircraft fuselage 4000, thereby contributing to the reduction Less vibration.”).
Regarding claim 16, Yu does not teach the shock absorption mechanism of claim 16 but Qi teaches wherein the shock absorption mechanism includes a plurality of elastic members disposed at edges of the protective casing, respectively. (Qi, figure 8; and Qi, "A plurality of damper mechanisms 2000 can be evenly disposed around the mounting frame 1000 to achieve a better damping effect. One end of the elastic member 2100 in the damper mechanism 2000 can abut against the mounting bracket 1000, and the other end of the elastic member 2100 can abut against the aircraft fuselage, thereby transmitting the vibration of the mounting bracket 1000 through the deformation buffer of the elastic member 2100, thereby The vibration damping of the mounting frame 1000 is achieved, that is, the motion sensor 3000 carried by the mounting frame 1000 is damped.")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu with the shock absorption mechanism of Qi, because this shock absorption mechanism improves the accuracy of the IMU (Qi, “Therefore, the vibration reduction of the mounting frame 1000 is realized, thereby achieving vibration damping of the motion sensor 3000, which helps to improve the accuracy of the measurement of the motion sensor 3000.”).
Regarding claim 18, Yu does not teach the circuit board assembly introduced in claim 18 but Qi teaches wherein the circuit board assembly further includes a flight control circuit; and the inertial measurement assembly is configured to transmit inertial measurement data to the flight control circuit. (Qi, "The flight controller 7100 is a core component of the UAV for managing the operating mode of the UAV control system, for solving the control law and generating control signals for unmanned flight. The sensors and servo systems are managed for the control and data exchange of other tasks and electronic components in the UAV, for receiving ground commands and collecting the position information of the unmanned aerial vehicles.  [¶] The motion sensor is configured to determine and feed back the aircraft's attitude information, and is electrically connected to the flight controller to transmit the aircraft attitude information determined by the motion sensor to the flight controller, so that the flight controller determines subsequent operations.")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu with the flight controller of Qi, because the flight controller provides a unified interface for all signal and control aspects (Qi, “The flight controller 7100 is a core component of the UAV for managing the operating mode of the UAV control system, for solving the control law and generating control signals for unmanned flight. The sensors and servo systems are managed for the control and data exchange of other tasks and electronic components in the UAV, for receiving ground commands and collecting the position information of the unmanned aerial vehicles.”).

Claim(s) 5 to 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Qi as applied to claim 3 above, and further in view of Bin et al. (WO 2017128062 A1), hereinafter known as Bin.
Regarding claim 5, Yu in view of Qi does not teach the circuit as introduced in claim 5 but Bin teaches wherein the circuit board includes a stud fixed to the mounting portion by a fastener.  (Bin, ¶[0126], "The circuit board, on which the IMU and at least one ESC unit are supported, may be attached to an interior of the imaging device.  The circuit board may be fixedly attached to the interior of the imaging device through a plurality of fasteners such as screws, studs or bolts."; Bin, ¶[0075], "The IMU may be rigidly attached to the payload by various fasteners. The fastener may be a screw, a bolt, a stud, a snap fastener, a buckle, a clip, a pin, a hook, a rivet, a staple, a stitch, a strap, a zipper, a press fit, welding, soldering, or a glue."; and Bin, ¶[0102], "Various means may be possible to ensure a rigidity of a connection between the PCB board and the payload, such as a screw, a bolt, a stud, a welding or a glue. In some examples, the PCB board may be rigidly attached to the payload by a plurality of screws.")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu in view of Qi with the fasteners of Bin, because the use of a stud may more securely hold the assembly in place and therefore improve measurement accuracy (Bin, ¶[0079], “The motion damping applied by the damping element may improve the quality of IMU measurement, such as by reducing the amount of noise and/or measurement drift of the sensors on PCB board, as well as by increasing the accuracy, precision, responsiveness, and/or stability of the sensors on the PCB board.).
Regarding claim 6, Yu in view of Qi does not teach the stud as introduced in claim 6 but Bin teaches wherein the stud is fixed to the circuit board by reflow soldering. (Bin, ¶[0107], "The IMU may be soldered to the PCB board. An example of the soldering process may be a wave soldering, a reflow soldering, or a laser soldering.")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu in view of Qi with the fasteners of Bin, because the use of reflow soldering may improve the joint quality in the assembly in place and therefore improve measurement accuracy (Bin, ¶[0079], “The motion damping applied by the damping element may improve the quality of IMU measurement, such as by reducing the amount of noise and/or measurement drift of the sensors on PCB board, as well as by increasing the accuracy, precision, responsiveness, and/or stability of the sensors on the PCB board.).
Regarding claim 7, Yu in view of Qi and Bin discloses the UAV of claim 5, wherein the stud is one of three studs of the circuit board, two of the three studs being near two corners of one end of the circuit board, and another one of the three studs being provided at a middle position of the circuit board. (Qi, figure 9, reference number 1000, "mounting frame"; and Qi, figure 9, reference number 7000, "control circuit board")

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Qi as applied to claim 9 above, and further in view of Wang (US 20130111993 A1), hereinafter known as Wang.
Regarding claim 17, Yu in view of Qi does not teach the protective casing as introduced in claim 17 but Wang teaches wherein the protective casing includes an upper casing and a lower casing; the shock absorption mechanism is disposed at the upper casing; and the inertial measurement module is disposed between the upper casing and the lower casing. (Wang, ¶[0035], "A preferred embodiment of the present invention is shown in FIGS.  4-10. Such micro inertial measurement system comprises a sensing module 12, a damping unit, an upper housing 16 and a lower cover 18."; and Wang, ¶[0041], "The internal damper is composed of a number of internal damping units {K.sub.ic.sub.i} 14 with appropriate damping properties. Such internal damping units are mounted between the inside wall S of the upper housing 16 and the six planes of the sensing module 12. The number of the internal damping units is determined depending on the vibration characteristics of different carriers, the maximum of which is 6. The sensing module is hung at the centre of the inner cavity of the housing.")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu in view of Qi with the casing of Wang, because this casing may decrease the IMU’s sensitivity to noise (Wang, abstract, “The sensing module is mounted in the housing. The damper is mounted in the housing and set in the gap between the sensing module and the inside wall of the housing. By use of the above-mentioned structure, the noise immunity of the inertial measuring system can be greatly improved, and the volume and weight of the inertial measuring system can be greatly reduced.”).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Nong et al. (WO 2017206070 A1), hereinafter known as Nong.
Regarding claim 19, Yu does not teach the battery compartment as introduced in claim 19 but Nong teaches wherein the casing includes a battery compartment recessed in a middle position between the first end portion and the second end portion of the casing and configured to receive a battery. (Nong, "A cavity (not shown) is formed between the upper casing 11 and the lower casing 12, and the sensor, the circuit board, the processor, the communication module, and the battery are housed in the cavity.")
It would have been obvious to a person having ordinary skill in the art to combine the UAV of Yu with the battery compartment of Nong, because including a battery compartment allows for additional power storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al. (WO 2017177458 A1) discusses battery compartments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644